Citation Nr: 1303099	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  11-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for low back condition.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for varicocele of the left testicle.

4.  Entitlement to service connection for bilateral foot pain, to include right ankle pain.

5.  Entitlement to service connection for chronic neck pain.

6.  Entitlement to service connection for bilateral shoulder pain.

7.  Entitlement to service connection for a sleep disorder.

8.  Entitlement to service connection for nasal discharge.

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for memory loss.

12.  Entitlement to service connection for weight gain.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to September 1991, which included a tour of duty in Southwest Asia.  He is in receipt of the Combat Infantryman Badge (CIB), among other awards and decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran presented testimony relevant to his appeal at a Decision Review Officer (DRO) hearing in December 2010 and a Board hearing in May 2012.  The hearing transcripts are of record.

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.   There are no pertinent records found in the Virtual VA file that are not already included in the physical claims file.    

The record shows that service connection for lower back pain, right ankle injury, chronic neck pain, a bilateral foot condition, and bilateral hearing loss with ringing was denied in a December 2004 rating decision and no appeal of the decision was perfected.  Also, service connection for memory loss, a sleep disorder, weight gain, nasal discharge, erectile dysfunction, gastroesophageal reflux disease (GERD), and a varicocele of the left testicle was denied in an unappealed August 2006 rating decision.  

However, official service department records (i.e., the Veteran's service treatment records) not previously considered were associated with the record in October 2009 and are pertinent to the claims.  In consideration thereof, the Board has considered the claims listed on the first page of this decision as original claims, rather than petitions to reopen previously denied claims, in accordance with 38 C.F.R. § 3.156(c). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012) due to financial hardship.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of: 1) entitlement to service connection for low back pain; 2) entitlement to service connection for GERD; 3) entitlement to service connection for varicocele of the left testicle; 4) entitlement to service connection for bilateral foot pain, to include residuals of a right ankle injury; 5) entitlement to service connection for chronic neck pain; 6) entitlement to service connection for bilateral shoulder pain; and 7) entitlement to service connection for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On May 11, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his authorized representative at the hearing, that a withdrawal of the appeal regarding the issues of service connection for nasal discharge, erectile dysfunction, bilateral hearing loss, memory loss, and weight gain is requested.


CONCLUSIONS OF LAW

1.  Regarding the issue of entitlement to service connection for nasal discharge, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  Regarding the issue of entitlement to service connection for erectile dysfunction, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  Regarding the issue of entitlement to service connection for bilateral hearing loss, the criteria for withdrawal of an appeal by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  Regarding the issue of entitlement to service connection for memory loss, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

5.  Regarding the issue of entitlement to service connection for weight loss, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

At the May 2012 Board hearing, the Veteran through his representative requested to withdraw his appeal of service connection for nasal discharge, erectile dysfunction, bilateral hearing loss, memory loss and weight gain.  On the day of the hearing, the Veteran also submitted a signed written statement on VA Form 21-4138 stating that he was withdrawing the aforementioned issues.  Because the Veteran has withdrawn his appeal of the issues and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

Service connection for nasal discharge is dismissed.

Service connection for erectile dysfunction is dismissed.

Service connection for bilateral hearing loss is dismissed

Service connection for memory loss is dismissed. 

Service connection for weight gain is dismissed.   


REMAND

After review of the record, the Board finds that the remaining issues on appeal must be remanded for further evidentiary development before proceeding with appellate review.

At the Board hearing, the Veteran testified that he had received medical treatment for his claimed low back condition, GERD, bilateral foot pain, neck pain, shoulder pain, and sleep problems at the VA medical center (VAMC) in Nashville, Tennessee since separation from active service.  He also indicated that he may have received medical treatment for his left testicle varicocele at the VA Community-Based Outreach Clinic (CBOC) in Clarksville, Tennessee since service separation.  Prior to the Board hearing, the Veteran had not indicated that he had received any VA medical treatment for his claimed disabilities and, consequently, an attempt to obtain the identified treatment records has not yet been made.  

Service treatment records show that the Veteran entered active service with asymptomatic pes planus and document treatment for low back pain and right foot pain during service.  The RO has denied the Veteran's claims for low back pain, bilateral foot pain, chronic neck pain, and bilateral shoulder pain, in part, on the bases that there was no pathologic diagnosis to account for the symptomatology (i.e., no current disability).  However, the Veteran stated at the Board hearing that VA medical providers had diagnosed arthritis of the lower back, and he believed that his neck and shoulder pain were related to the low back condition.  He also competently reported having worsened symptoms of pre-existing flat feet due to his combat service, which was a theory that had not been considered by the June 2010 VA Gulf War Guidelines examiner.  Furthermore, the theory that the Veteran's claimed disabilities were due to exposure to toxins due to burning pits and debris while stationed in Southwest Asia was not considered by the June 2010 VA Gulf War Guidelines examiner.  While the June 2010 VA examination noted a diagnosis of GERD, no opinion regarding the nexus of that disability to service was rendered.  In addition, the examiner noted the presence of right varicocele, but did not indicate whether there was a current diagnosis of left varicocele which may be related to service, as claimed by the Veteran.  It is noted that a May 2006 VA examination showed the presence of a left varicocele.  

Thus, in consideration of the foregoing, the Board finds that a remand to obtain VA treatment records for the Veteran from September 1991 to the present and obtain a supplemental medical opinion is warranted.  38 C.F.R. § 3.159(c) (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are deemed to be constructively of record in proceedings before the Board).  As the Veteran's claim for service connection of a sleep disorder is potentially dependent on the outcome of his service connection claim for GERD, it is also being remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
   
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records pertaining to any medical treatment the Veteran has received from September 1991 to the present at the VAMC in Nashville, Tennessee and the VA Community-Based Outreach Clinic (CBOC) in Clarksville, Tennessee.  Once obtained, the treatment records should be associated with the record.  The search should include any archived or retired records, if applicable.  

Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  After (1) has been accomplished to the extent possible, the Veteran should be afforded the appropriate VA examination or examination to address the claimed disabilities.  

All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  If the examiner/reviewer does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner/reviewer for review.  The examiner/reviewer must confirm that the record was reviewed in the examination report.  

a.  Based on review of the record, to include any additional records obtained since the June 2010 VA Gulf War Guidelines medical examination, the examiner/reviewer should state, for each diagnosed disability of the 1) low back, 2) neck, 3) shoulders, and 4) bilateral feet (except pes planus/flat feet); 5) GERD; 6) a left testicle varicocele; and 7) a sleep disorder whether or not it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any such disability had its onset during active military service or is otherwise causally or etiologically related to service.  

In rendering the opinion, the examiner/reviewer should consider the Veteran's assertion that exposure to environmental toxins and debris while stationed in Southwest Asia caused his disabilities.    

b.  If and only if GERD is found to be causally or etiologically related to the Veteran's period of active service, the examiner/reviewer should provide an opinion on whether or not it is at least as likely as not (i.e., to at least a 50 percent degree of probability or greater) that a current sleep disorder was caused or aggravated (i.e., permanently worsened, as opposed to temporary or intermittent flare-ups of symptomatology), by the Veteran's service-connected GERD.  If aggravation is found, the examiner/reviewer should attempt to identify the baseline level of severity of the sleep disorder before the onset of aggravation.

c.  The examiner/reviewer should consider the Veteran's symptomatology involving the right foot during service, as well as his combat service requiring carrying heavy loads and traveling by foot, and provide an opinion on whether the Veteran's pre-existing pes planus increased in severity during service and, if so, whether the increase "clearly and unmistakably" (i.e., obvious and manifestly) represented the natural progress of the condition.  

d.  The examiner/reviewer should consider the Veteran's assertion that he has problems with his left foot due to an altered gait favoring the left side due to right foot disability and provide an opinion regarding whether the Veteran's left foot disability is "at least as likely as not" (i.e., probability of 50 percent or more) caused or aggravated (i.e., permanently worsened) by his right foot disability.         

e.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

f.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner/reviewer cannot answer any question posed without resorting to unsupported speculation, the examiner/reviewer should so state, and explain why that is so.  

3.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), with an appropriate period of time for response by the Veteran and/or his representative.  Thereafter, return the case to the Board for further consideration, if in order.

This case is being REMANDED for further evidentiary development.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


